                      SHER TREMONTE                          LLP



                                                                            •              11,,P I
                                            March 10, 2020            -   y'1       f)/)
BYECF& FAX

The Honorable Alvin K. Hellerstein
                                                      ~~i)/'
United States District Judge

                                                             ~
United States District Court
Southern District of New Yark
500 Pearl Street
New York, NY 10007

       Re:    United States v. Arlicia Robinson ,
              18-CR-836 (AKH)

Dear Judge Hellerstein:

        We represent Arlicia Robinson in the above-captioned action. We write, with the
consent of the government, to respectfully request that the Court adjourn the sentencing
hearing, currently scheduled for March 26, 2020, to any day convenient for the Court
between July 6-9, 2020 or July 13-16, 2020. The adjournment is requested because the
defense needs additional time to prepare the sentencing submission and arrange for the
care of Ms. Robinson's minor children in the event of her incarceration.

       The government has no objection to the adjournment.

       We appreciate the Court 's consideration.

                                            Respectfully submitted,

                                            /s/
                                            Justine Harris

Cc:    All counsel of record (by ECF)
                                                                   USDCSDNY
                                                                   DOCUMENT
                                                                   ELECTRO NI CALLY FILED
                                                                   DOC#:- - - - - t - ,~-+---
                                                                                         ,      ~
                                                                   DATE FI LED: ,..~ /~ f'),0_ 21)
                                                                                            I

                                                                                            '
